Citation Nr: 9925430	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  95-13 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic 
osteoarthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney-at-
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945.  The record reflects that he received the Combat 
Infantryman Badge, and that he was a prisoner of war (POW) 
from February 5, 1944 to April 13, 1945.

In November 1997, the Board, inter alia, denied service 
connection for post-traumatic osteoarthritis of the lumbar 
spine.  The veteran appealed to the U.S. Court of Appeals for 
Veterans Claims (then the U.S. Court of Veterans Appeals, 
hereinafter Court).  The Court, in a March 1999 order, 
vacated and reversed that part of the decision finding the 
veteran's claim for service connection of post-traumatic 
osteoarthritis of the lumbar spine not well grounded, and 
remanded this issue for additional proceedings.


FINDINGS OF FACT

1.  All relevant evidence for a fair and informed decision 
has been obtained by the originating agency.

2.  The veteran has a current diagnosis of post-traumatic 
osteoarthritis of the lumbar spine that is related to trauma 
he incurred while a POW.


CONCLUSION OF LAW

Post-traumatic osteoarthritis of the lumbar spine was 
incurred as a result of active service.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he currently suffers from post-
traumatic osteoarthritis in his lower back that is the result 
of his active service.  Specifically, he has averred that he 
injured his back while a POW.  For the Board to consider the 
veteran's claim, the veteran must submit evidence that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  In its March 31, 
1999, decision, the Court held that the veteran's claim for 
service connection for his lower back disorder is well 
grounded.  

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  In the absence of chronicity at onset, a grant of 
service connection requires evidence of continuity of 
symptomatology demonstrating that a current disability was 
incurred in service.  38 C.F.R. § 3.303(b) (1998).  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's 
currently disability was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).

The evidence of record establishes that the veteran was a POW 
from February 5, 1944 to April 13, 1945.  Regulations provide 
that certain POW-related disease processes, including post-
traumatic osteoarthritis, may be presumed to be service-
connected even though there is no evidence of such disease 
during the period of service, if such diseases become 
manifest to a degree of 10 percent or more at any time after 
discharge or release from active service.  38 U.S.C.A. 
§§ 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

The Board notes that the veteran's representative forwarded a 
July 1999 opinion by James V. Garemore, Jr., D.C., to the 
Board in August 1999.  This evidence was received by the 
Board subsequent to the Court's March 1999 decision.  The 
veteran's representative, on two separate occasions, has 
clearly stated that the veteran does not waive his right to 
review of this evidence by the agency of original 
jurisdiction, under 38 C.F.R. § 20.1304 (1998).  Nonetheless, 
the Board observes that the regulations grant an exception of 
review of new evidence by the agency of original jurisdiction 
when the "Board determines that the benefit, or benefits, to 
which the evidence relates may be allowed on appeal without 
such referral."  Id.  As the Board is herein granting the 
veteran's claim to service connection for post-traumatic 
osteoarthritis of the lumbar spine, it finds that review of 
Dr. Garemore's statement is not prejudicial to the veteran.

The veteran has not alleged that any other records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist 
him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has 
been satisfied.

Service medical records do not show any complaints of or 
treatment for a lower back disability during active service.  
Furthermore, the reports of medical history and examination 
and entrance to and discharge from active service, dated in, 
respectively, March 1943 and December 1945, reveal no 
musculoskeletal complaints, defects, diagnoses, or 
abnormalities concerning the veteran's lower back.  

The veteran has testified, however, in a September 1995 
hearing before a hearing officer at the RO that, while a POW, 
he was forced to physically labor, cutting and hauling trees 
and planting and digging up potatoes-work that strained his 
lower back.  He further testified as to a specific incident 
in which he injured his lower back.  He and another prisoner 
were carrying a felled tree.  He was carrying the heavier, 
cut end and the other prisoner, the lighter, branch end.  The 
other prisoner became unsteady and the tree began to bounce 
and shake.  The veteran testified that as he tried to hang on 
to the tree, he felt something pull in his groin and lower 
back.  He stated that he experienced pain following this 
incident and that he sought treatment from a German physician 
at the camp in which he was imprisoned.  For obvious reasons, 
such records are not available for review.  The veteran's 
statements are, nonetheless, consistent with the time, place, 
and circumstances of his captivity and are sufficient to show 
that he incurred low back strain and injury during service.  
38 U.S.C.A. § 1154 (West 1991); 38 C.F.R. § 3.304(e) (1998).

Furthermore, the Board finds that the evidence of record 
meets the requirements for the presumption for diseases 
specific as to former POWs under 38 C.F.R. § 3.309(c) (1998).  
First, the evidence of record, including documentation 
provided by the National Personnel Records Center (NPRC) 
establishes that the veteran was a POW from February 4, 1944, 
to April 13, 1945, which is more than 30 days.  In addition, 
the medical evidence of record contains Dr. Garemore's July 
1999 diagnosis of "Post-Traumatic Osteoarthritis" of the 
lower spine, which is manifest to a degree at least 10 
percent disabling.  

To warrant a 10 percent evaluation under Diagnostic Code 
5010, for arthritis due to trauma in the lower spine, the 
veteran must exhibit either slight limitation of lumbar range 
of motion or painful motion accompanied by X-ray evidence of 
degenerative changes in the joint.  See Hicks v. Brown, 8 
Vet. App. 417 (1995); 38 C.F.R. § 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5292 (1998).

In this case, VA x-rays in June 1980 were interpreted as 
showing minimal degenerative changes in the lumbar segment of 
the spine. Moreover, the veteran testified in his September 
1995 hearing that he experiences pain in his lower back.  
This was also noted in a March 1995 VA treatment record.  On 
VA examination in October 1987, the veteran was observed to 
exhibit a 20 percent decrease in lumbar flexion.  Thus, the 
Board finds that the veteran's post-traumatic arthritis of 
the lumbar spine is manifested to the requisite 10 percent.

The evidence of record presents no medical opinion, 
statements, or findings to the contrary.  Rather, Dr. 
Garemore's opinion, submitted subsequent to the Court's March 
1999 decision, corroborates the etiological link between the 
now manifested post-traumatic osteoarthritis of the lumbar 
spine and active service posited by the presumption:

Considering [the veteran's] medical 
history and noting the length of time 
between the [inservice] traumas and his 
first complaint of lower back pain, it is 
my opinion that [his] condition is "Post 
Traumatic Osteoarthritis."  Although he 
has attained an age at which 
Osteoarthritis is common, it is highly 
likely that his condition is primarily 
caused by his in-service POW experience.  
The time interval is the normal 
progression of degeneration after most 
injuries.

In stating his opinion, Dr. Garemore notes, specifically, 
that he has reviewed the veteran's military and medical 
records, including the history of his treatment as a POW, and 
includes a listing of the evidence reviewed.  

Thus, the Board finds that the medical evidence demonstrates 
that the veteran's post-traumatic arthritis of the lower back 
was incurred as a result of his active service and, in 
particular, as a result of trauma the veteran incurred to his 
lower spine while a POW.  Service connection for post-
traumatic osteoarthritis of the lumbar spine is accordingly 
appropriate.  38 U.S.C.A. §§ 1112, 1113, 1110, 5107(b) (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).  


ORDER

Service connection for post-traumatic osteoarthritis of the 
lumbar spine is granted.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

